Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 1 of 31




          EXHIBIT D
Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 2 of 31




                          IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA

      In re:                                                      Case No. 20-10846

      THE ROMAN CATHOLIC CHURCH                                   Section “A”
      OF THE ARCHDIOCESE OF NEW
      ORLEANS,                                                    Chapter 11
                         Debtor. 1
                                                                  Objection Deadline: April 8, 2021




                        MONTHLY FEE AND EXPENSE STATEMENT OF
                    PACHULSKI STANG ZIEHL & JONES LLP FOR THE PERIOD
                        JANUARY 1, 2021 THROUGH JANUARY 31, 2021

               1.    In accordance with Section XIII(B) of the Court’s December 4, 2019 General

  Order Regarding Procedures for Complex Chapter 11 Cases (the “Complex Case Order”),

  Pachulski Stang Ziehl & Jones LLP (“PSZJ”), co-counsel to The Official Committee of Unsecured

  Creditors (the “Committee”) in this Chapter 11 case concerning the above captioned debtor and

  debtor-in-possession (the “Debtor”) hereby submits its Monthly Fee and Expense Statement (the

  “Statement”) for the period from January 1, 2021 through January 31, 2021 (the “Statement

  Period”) for the above-styled Chapter 11 bankruptcy case (the “Bankruptcy Case”).

               ITEMIZATION OF SERVICES RENDERED AND EXPENSES INCURRED

               2.    A summary of the services rendered by PSZJ for which compensation is sought for

  the Statement Period, organized by project category, is attached hereto as Exhibit A.

               3.    A listing of PSZJ attorneys and paraprofessionals (collectively, the “Timekeepers”)

  who rendered service to the Debtor in connection with the Bankruptcy Case during the Statement




  1
    The last four digits of the Debtor’s federal tax identification number are 8966. The Debtor’s principal place of
  business is located at 7887 Walmsley Ave., New Orleans, LA 70125.



  DOCS_LA:336787.2 05067/002
Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 3 of 31




  Period, including the hourly rate, title, and fees earned by each Timekeeper, is attached hereto as

  Exhibit B.

          4.       A summary of expenses incurred by PSZJ during the Statement Period for which

  reimbursement is sought is attached hereto as Exhibit C.

          5.       The detailed time records of PSZJ for the Statement Period are attached hereto as

  Exhibit D.

          6.       In addition, under separate cover, the detailed time records under Exhibit D are

  being sent to the Office of the United States Trustee in the LEDES format.

          7.       As of the date hereof, PSZJ has received fees and expenses totaling $1,176,523.02.

         TOTAL FEES AND EXPENSES SOUGHT FOR THE STATEMENT PERIOD

          8.       The total amounts sought for fees for professional services rendered and

  reimbursement of expenses incurred for the Statement Period are as follows:

                                     January 1, 2021 to January 31, 2021

                   Fees (at standard rates):                     $116,035.50

                   Reduction due to reduced rates2:              ($39,423.50)

                   Reduction due to fee write-offs3:                 ($678.50)

                   Fees (After reductions):                       $75,933.50



                   Expenses:                                        $1,398.89



  2
    As disclosed in the Firm’s employment application, the Firm is utilizing rates that are substantially reduced from
  standard rates so that attorney time is capped at a maximum rate of $700 per hour. The reduction set forth here
  accounts for the reduction from the following standard rates: C. Mackle ($750); G. Brown ($795); J. Fried ($1,050);
  A. Caine ($1,095); I. Nasatir ($1,145) and J. Stang ($1,195).

  3
    The Firm has elected to write off an additional 1.10 hours of time worked, resulting in a reduction of $678.50 in
  attorneys fees.


                                                           2
  DOCS_LA:336787.2 05067/002
Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 4 of 31




                   Total                                 $77,332.39

                               NOTICE AND OBJECTION PROCEDURES

          9.       In accordance with the Interim Compensation Order, notice of the Statement has

  been served upon the following parties (“Notice Parties”) as required by the Complex Case Order:

  (i) counsel for the Debtor, Mark Mintz, Esq., Jones Walker LLP, 201 St. Charles Ave, New

  Orleans, LA 70170-5100; (ii) counsel for the prepetition secured lender, Hancock Whitney Bank,

  David F. Waguespack, Esq., Carver, Darden, Koretzky, Tessier, Finn, Blossman & Areaux,

  L.L.C., 1100 Poydras Street, Suite 3100, New Orleans, Louisiana 70163-1102; (iii) KS State Bank,

  1010 Westloop, P.O. Box 69, Manhattan KS 66505-0069; (iv) Dell Financial Svc LP, Mail Stop

  P82DF, 23 One Dell Way, Round Rock TX 78682; (v) David S. Rubin, Butler Snow LLP, 445

  North Boulevard, Suite 300, Baton Rouge, LA 70802; (vi) Colleen Murphy, Greenberg Traurig,

  One International Place, Suite 2000, Boston, MA 02110; (vii) Annette Jarvis, Greenberg Traurig,

  222 S. Main Street, Fifth Floor, Salt Lake City, UT 84101; and (viii) Amanda George, Esq., Office

  of The United States Trustee, 400 Poydras Street, Suite 2110, New Orleans, LA 70130.

          10.      Also pursuant to the Complex Case Order, any objections to this Statement must

  be asserted on or before April 8, 2021 (the “Objection Deadline”), setting forth the nature of the

  objection and the specific amount of fees or expenses at issue.

          11.      If no objections to the Statement are received on or before the Objection Deadline,

  the Debtor, pursuant to the Complex Case Order, is authorized to pay PSZJ on an interim basis the

  total amount of $62,145.69 which consists of (a) eighty percent (80%) of PSZJ’s total fees of

  $75,933.50 for the Statement Period in the amount of $60,746.80, plus (b) one hundred percent

  (100%) of total expenses incurred during the Statement Period of $1,398.89.




                                                    3
  DOCS_LA:336787.2 05067/002
Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 5 of 31




          12.      To the extent an objection to the Statement is received on or before the Objection

  Deadline, the Debtor is to withhold payment of that portion of the Statement to which the objection

  is directed and will promptly pay the remainder of the fees and disbursements in the percentages

  set forth above. To the extent such objection is not resolved, it shall be preserved and scheduled

  for consideration at the next interim fee application hearing.

   Dated: March 25, 2021                                Respectfully submitted,

                                                        By: /s/ Linda Cantor
                                                        James I. Stang (CA Bar No. 94435)
                                                        Linda F. Cantor (CA Bar No.153762)
                                                        Pachulski Stang Ziehl & Jones LLP 10100
                                                        Santa Monica Blvd., Suite 1300
                                                        Los Angeles, CA 90067
                                                        Telephone: (310)-277-6910
                                                        Facsimile: (310)-201-0760
                                                        Email: jstang@pszjlaw.com
                                                                 lcantor@pszjlaw.com

                                                        Co-Counsel to the Official Committee of Unsecured
                                                        Creditors




                                                   4
  DOCS_LA:336787.2 05067/002
Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 6 of 31




                                     EXHIBIT A




  DOCS_LA:336787.2 05067/002
Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 7 of 31




                  SUMMARY OF COMPENSATION BY PROJECT CATEGORY
                          DURING COMPENSATION PERIOD
                      JANUARY 1, 2021 THROUGH JANUARY 31, 2021


    Task Code                            Description               Hours     Amount

        AA                         Asset Analysis/Recovery          10.20    $2,975.50
         BL                         Bankruptcy Litigation           67.70   $47,390.00

        CA                           Case Administration             2.20    $1,012.00

        CO                 Claims Administration/Objections          3.10    $1,594.00
         CP                     Compensation of Professionals       10.10    $5,990.00

        CPO              Compensation of Professionals/Others        3.60    $1,656.00
        GC                        General Creditors Comm.           12.10    $8,470.00

         IC                          Insurance Coverage              7.30    $4,630.00
        RPO                    Retention of Professionals/Others     1.90    $1,330.00
         SL                             Stay Litigation              1.30     $886.00

                                                                   119.50   $75,933.50




  DOCS_LA:336787.2 05067/002
Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 8 of 31




                                     EXHIBIT B




  DOCS_LA:336787.2 05067/002
Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 9 of 31




           COMPENSATION BY TIMEKEEPER DURING COMPENSATION PERIOD
                   JANUARY 1, 2021 THROUGH JANUARY 31, 2021


     ID                  Name               Title     Rate     Hours     Amount

     JIS            Stang, James I.        Partner    700.00    7.80    $5,460.00

   AWC            Caine, Andrew W.         Partner    700.00   50.10    $35,070.00
   IAWN           Nasatir, Iain A. W.      Partner    700.00    2.40    $1,680.00

    JMF            Fried, Joshua M.        Partner    700.00    5.60    $3,920.00
    GNB           Brown, Gillian N.       Counsel     700.00   26.30    $18,410.00

   CHM              Mackle, Cia H.        Counsel     700.00    2.30    $1,610.00

    BDD             Dassa, Beth D.        Paralegal   460.00    9.70    $4,462.00
     PJJ          Jeffries, Patricia J.   Paralegal   460.00    2.00     $920.00
    NPL         Lockwood, Nancy P.        Paralegal   460.00    3.10    $1,426.00

   DHH           Hinojosa, Diane H.       Paralegal   395.00    2.30     $908.50
    BCD           Downing, Ben C.         Paralegal   395.00    3.60    $1,422.00
    VLD         Downing, Virginia L.       Legal      150.00    4.30     $645.00
                                          Assistant
                                                               119.50   $75,933.50




  DOCS_LA:336787.2 05067/002
Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 10 of 31




                                      EXHIBIT C




  DOCS_LA:336787.2 05067/002
Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 11 of 31




                                     EXPENSE SUMMARY
                              DURING COMPENSATION PERIOD
                          JANUARY 1, 2021 THROUGH JANUARY 31, 2021


                                   Description          Amount

                      Attorney Service                  $112.00
                      Bloomberg                         $660.00
                      Conference Call                    $41.69
                      Filing Fee                         $41.00
                      Outside Services                  $500.00

                      Pacer-Court Research               $26.30

                      Postage                             $4.20

                      Reproduction/Scan Copy             $13.70
                                                      $1,398.89




  DOCS_LA:336787.2 05067/002
Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 12 of 31




                                      EXHIBIT D




  DOCS_LA:336787.2 05067/002
  Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 13 of 31


                               Pachulski Stang Ziehl & Jones LLP
                                       10100 Santa Monica Blvd.
                                              13th Floor
                                        Los Angeles, CA 90067
                                                                  January 31, 2021
JIS                                                               Invoice 127406
                                                                  Client   05067
                                                                  Matter   00002
                                                                           JIS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 01/31/2021
               FEES                                                $75,933.50
               EXPENSES                                             $1,398.89
               TOTAL CURRENT CHARGES                               $77,332.39

               BALANCE FORWARD                                    $144,453.39
               A/R Adjustments                                    -$76,935.39
               TOTAL BALANCE DUE                                  $144,850.39
  Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 14 of 31


Pachulski Stang Ziehl & Jones LLP                                       Page:     2
Archdiocese of New Orleans OCC                                          Invoice 127406
05067 - 00002                                                           January 31, 2021




  Summary of Services by Professional
  ID        Name                        Title                Rate        Hours               Amount

 AWC        Caine, Andrew W.            Partner             700.00       50.10         $35,070.00

 BCD        Downing, Ben C.             Other               395.00        3.60             $1,422.00

 BDD        Dassa, Beth D.              Paralegal           460.00        9.70             $4,462.00

 CHM        Mackle, Cia H.              Counsel             700.00        2.30             $1,610.00

 DHH        Hinojosa, Diane H.          Paralegal           395.00        2.30              $908.50

 GNB        Brown, Gillian N.           Counsel             700.00       26.30         $18,410.00

 IAWN       Nasatir, Iain A. W.         Partner             700.00        2.40             $1,680.00

 JIS        Stang, James I.             Partner             700.00        7.80             $5,460.00

 JMF        Fried, Joshua M.            Partner             700.00        5.60             $3,920.00

 NPL        Lockwood, Nancy P. F.       Paralegal           460.00        3.10             $1,426.00

 PJJ        Jeffries, Patricia J.       Paralegal           460.00        2.00              $920.00

 VLD        Downing, Virginia L.        Other               150.00        4.30              $645.00

                                                                       119.50              $75,933.50
  Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 15 of 31


Pachulski Stang Ziehl & Jones LLP                                          Page:     3
Archdiocese of New Orleans OCC                                             Invoice 127406
05067 - 00002                                                              January 31, 2021


  Summary of Services by Task Code
  Task Code         Description                                   Hours                         Amount

 AA                 Asset Analysis/Recovery[B120]                  10.20                       $2,975.50

 BL                 Bankruptcy Litigation [L430]                   67.70                      $47,390.00

 CA                 Case Administration [B110]                      2.20                       $1,012.00

 CO                 Claims Admin/Objections[B310]                   3.10                       $1,594.00

 CP                 Compensation Prof. [B160]                      10.10                       $5,990.00

 CPO                Comp. of Prof./Others                           3.60                       $1,656.00

 GC                 General Creditors Comm. [B150]                 12.10                       $8,470.00

 IC                 Insurance Coverage                              7.30                       $4,630.00

 RPO                Ret. of Prof./Other                             1.90                       $1,330.00

 SL                 Stay Litigation [B140]                          1.30                        $886.00

                                                                  119.50                      $75,933.50
  Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 16 of 31


Pachulski Stang Ziehl & Jones LLP                                       Page:     4
Archdiocese of New Orleans OCC                                          Invoice 127406
05067 - 00002                                                           January 31, 2021


  Summary of Expenses
  Description                                                                         Amount
Attorney Service [E107]                                                              $112.00
Bloomberg                                                                            $660.00
Conference Call [E105]                                                                $41.69
Filing Fee [E112]                                                                     $41.00
Outside Services                                                                     $500.00
Pacer - Court Research                                                                $26.30
Postage [E108]                                                                         $4.20
Reproduction/ Scan Copy                                                               $13.70

                                                                                   $1,398.89
  Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 17 of 31


Pachulski Stang Ziehl & Jones LLP                                                                 Page:     5
Archdiocese of New Orleans OCC                                                                    Invoice 127406
05067 - 00002                                                                                     January 31, 2021


                                                                                         Hours            Rate       Amount

  Asset Analysis/Recovery[B120]
 01/20/2021   BCD     AA        Review and verify legal descriptions of extensive list    3.60         395.00        $1,422.00
                                of properties owned by Archdiocese of New Orleans

 01/20/2021   VLD     AA        Review legal descriptions of properties owned by          4.30         150.00         $645.00
                                Archdiocese of New Orleans, compare and confirm
                                conformity with master list.

 01/20/2021   DHH     AA        Conversion of Archdiocese of New Orleans' list of         2.30         395.00         $908.50
                                real property to Excel.

                                                                                          10.20                      $2,975.50

  Bankruptcy Litigation [L430]
 01/04/2021   AWC     BL        Call with Locke regarding discovery issues/strategy       2.20         700.00        $1,540.00
                                (.70); emails with counsel regarding document
                                issues/meet and confer (.30); emails with team
                                regarding document issues/positions/research (.30);
                                read underlying information for document disputes
                                (.90).

 01/05/2021   AWC     BL        Call with BRG regarding document requests/prior           0.70         700.00         $490.00
                                documents/preparation (.40); emails with Locke and
                                counsel regarding various discovery issues (.30).

 01/05/2021   GNB     BL        Telephone conference with Paul N. Shields and             0.60         700.00         $420.00
                                Shelby Chaffos regarding Rule 2004 document
                                issues.

 01/05/2021   GNB     BL        Revise meet and confer analysis relating to Rule          1.30         700.00         $910.00
                                2004 requests for production directed to
                                Archdiocese.

 01/06/2021   AWC     BL        Call with Locke regarding discovery and related           4.50         700.00        $3,150.00
                                issues (.50); call with counsel regarding discovery
                                issues (.50); emails and calls with BRG and Gillian
                                N. Brown regarding prior document production/new
                                requests (.70); review requests, responses and
                                underlying information to prepare for meet and
                                confer with Debtors (2.80).

 01/06/2021   GNB     BL        Email Andrew W. Caine regarding Protective Order          0.10         700.00          $70.00
                                Exhibit 1; Email Sarita Bhattacharya at BRG
                                regarding same.

 01/06/2021   GNB     BL        Email with Paul N. Shields and Matthew K.                 0.20         700.00         $140.00
                                Babcock regarding Rule 2004 issues for tomorrow’s
                                Rule 2004 meet and confer with Mark Mintz (.1);
                                Telephone conference with Paul N. Shields
  Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 18 of 31


Pachulski Stang Ziehl & Jones LLP                                                            Page:     6
Archdiocese of New Orleans OCC                                                               Invoice 127406
05067 - 00002                                                                                January 31, 2021


                                                                                     Hours           Rate       Amount
                                regarding same (.1).
 01/07/2021   AWC     BL        Calls with Locke, BRG and team and review             3.90        700.00        $2,730.00
                                documents to prepare for and call with Debtors
                                counsel regarding document requests (3.10); calls
                                and emails with team regarding discovery
                                issues/next steps (.80).

 01/07/2021   CHM     BL        Correspond with G. Brown re Everlaw database.         0.30        700.00         $210.00

 01/07/2021   GNB     BL        Telephone conference with Andrew W. Caine             0.30        700.00         $210.00
                                regarding strategy for this morning’s Rule 2004
                                meet and confer call with Mark Mintz (.2);
                                Telephone conference with Andrew W. Caine
                                following meet and confer call with Jones Walker
                                lawyers (.1).

 01/07/2021   GNB     BL        Telephone conference with Paul N. Shields             0.10        700.00          $70.00
                                regarding this morning’s Rule 2004 meet and confer
                                call with Mark Mintz.

 01/07/2021   GNB     BL        Telephone conference with Andrew W. Caine, Mark       0.70        700.00         $490.00
                                Mintz, Edward Wegmann, and Allison Kingsmill
                                regarding Rule 2004 meet and confer.

 01/07/2021   GNB     BL        Email Mark Mintz and Allison Kingsmill with           0.10        700.00          $70.00
                                protective order exhibit 1 for Andrew W. Caine and
                                Sarita Bhattacharya; Email Cia H. Mackle regarding
                                Everlaw access for Andrew W. Caine and Sarita
                                Bhattacharya, and regarding preparation for
                                incoming rolling document productions and Everlaw
                                tagging protocols for same.

 01/07/2021   JIS     BL        Call Andrew Caine regarding results of meet and       0.40        700.00         $280.00
                                confer with Debtor's counsel regarding
                                discovery/document production request.

 01/08/2021   GNB     BL        Email with Cia H. Mackle regarding structure for      0.10        700.00          $70.00
                                Everlaw review of today’s Archdiocese document
                                production.

 01/08/2021   GNB     BL        Review email and attachment from Allison              0.10        700.00          $70.00
                                Kingsmill in connection with Archdiocese's
                                document production.

 01/11/2021   AWC     BL        Emails and calls with Locke, BRG and team re          2.30        700.00        $1,610.00
                                documents/review/tasks (1.60); emails with team
                                and Locke regarding and review sample real estate
                                appraisals/approach (.40); review protective
                                order/requirements for discovery purposes (.30).

 01/11/2021   CHM     BL        Correspond with G. Brown re document database         0.60        700.00         $420.00
                                and update same.
  Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 19 of 31


Pachulski Stang Ziehl & Jones LLP                                                              Page:     7
Archdiocese of New Orleans OCC                                                                 Invoice 127406
05067 - 00002                                                                                  January 31, 2021


                                                                                       Hours           Rate       Amount

 01/11/2021   CHM     BL        Email G. Brown re document production.                  0.10        700.00          $70.00

 01/11/2021   GNB     BL        Email with C. Davin Boldissar regarding                 0.10        700.00          $70.00
                                Archdiocese production of documents on January 8,
                                2021.

 01/11/2021   GNB     BL        Email with Cia H. Mackle regarding revisions to         0.10        700.00          $70.00
                                Everlaw platform for new document productions.

 01/12/2021   AWC     BL        Calls and emails with team and Locke regarding          3.00        700.00        $2,100.00
                                document production/strategy/2004 and review
                                production (1.40); research regarding insurance
                                coverage issues (.80); review emails/notes and draft
                                email to Jones Walker re document
                                requests/responses (.80).

 01/12/2021   GNB     BL        Email with Andrew W. Caine regarding                    0.10        700.00          $70.00
                                Archdiocese’s document production and Rule 2004
                                motion; Review Andrew W. Caine email to Mark
                                Mintz regarding same; Review Andrew W. Caine
                                email to James I. Stang, Omer F. Kuebel III, and C.
                                Davin Boldissar regarding same.

 01/12/2021   GNB     BL        Review documents Archdiocese produced on                0.50        700.00         $350.00
                                January 8, 2021.

 01/12/2021   GNB     BL        Email with Patricia J. Jeffries regarding indexing      0.10        700.00          $70.00
                                and tagging of documents produced by Blank Rome.

 01/12/2021   JIS     BL        Review emails regarding document production             0.10        700.00          $70.00
                                between Debtor and Andrew Caine.

 01/13/2021   AWC     BL        Review document requests/responses, and emails          1.40        700.00         $980.00
                                with BRG/team/Locke and Jones Walker and call
                                with Gillian N. Brown regarding
                                documents/outstanding requests/approach.

 01/13/2021   CHM     BL        Correspond with G. Brown re document production.        0.20        700.00         $140.00

 01/13/2021   GNB     BL        Telephone conference with Andrew W. Caine               0.30        700.00         $210.00
                                regarding Rule 2004 motion (.25); Email Andrew
                                W. Caine regarding same (.05).

 01/13/2021   GNB     BL        Review emails from Andrew W. Caine and Paul N.          0.10        700.00          $70.00
                                Shields regarding BRG call with Kathleen Zuniga
                                concerning Rule 2004 request no. 49.

 01/13/2021   GNB     BL        Email with Cia H. Mackle regarding co-counsel           0.10        700.00          $70.00
                                Everlaw access; Email Omer F. Kuebel III, C. Davin
                                Boldissar, and Ashley Mohr regarding same; Email
                                Mark Mintz and Allison Kingsmill regarding
                                Patricia J. Jeffries’ exhibit 1 to protective order.
  Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 20 of 31


Pachulski Stang Ziehl & Jones LLP                                                              Page:     8
Archdiocese of New Orleans OCC                                                                 Invoice 127406
05067 - 00002                                                                                  January 31, 2021


                                                                                       Hours           Rate       Amount

 01/14/2021   AWC     BL        Emails with Jones Walker regarding database             0.70        700.00         $490.00
                                information/revised protective order, and emails
                                with Locke and team thereon.

 01/14/2021   GNB     BL        Draft Rule 2004 motion for production of documents      2.70        700.00        $1,890.00
                                to Archdiocese.

 01/14/2021   GNB     BL        Review Mark Mintz’ proposed amended protective          0.10        700.00          $70.00
                                order, email Andrew W. Caine regarding same, and
                                review emails from James I. Stang and C. Davin
                                Boldissar regarding same.

 01/15/2021   AWC     BL        Emails with Jones Walker, Locke and team                3.80        700.00        $2,660.00
                                regarding document requests/issues, including
                                protective order revisions (.80); review document
                                request/proposed modifications and emails/calls
                                with Locke and team thereon and regarding 2004
                                motion (1.90); emails with Jones Walker regarding
                                new produced documents, review recap of
                                productions, skim new production and emails with
                                team thereon (1.10).

 01/15/2021   GNB     BL        Draft Rule 2004 motion for production of documents      5.70        700.00        $3,990.00
                                to Archdiocese (4.1); Draft Exhibit 1 thereto (1.1);
                                Draft declaration of Andrew W. Caine in support of
                                Rule 2004 motion for production of documents (.5).

 01/15/2021   GNB     BL        Email Andrew W. Caine regarding revised Rule            0.20        700.00         $140.00
                                2004 document requests.

 01/15/2021   GNB     BL        Telephone conference with Andrew W. Caine               0.20        700.00         $140.00
                                regarding Rule 2004 document request revisions and
                                Rule 2004 motion.

 01/15/2021   GNB     BL        Review email from Allison Kingsmill regarding           0.10        700.00          $70.00
                                production of documents.

 01/16/2021   AWC     BL        Review and revise 2004 motion and document              1.20        700.00         $840.00
                                request, and emails with team thereon.

 01/16/2021   CHM     BL        Correspond with G. Brown re document review.            0.40        700.00         $280.00

 01/16/2021   GNB     BL        Respond to James I. Stang and Andrew W. Caine           0.10        700.00          $70.00
                                emails regarding Rule 2004 document request
                                revisions.

 01/16/2021   GNB     BL        Email with Cia H. Mackle regarding upload of            0.10        700.00          $70.00
                                documents Jones Walker produced yesterday;
                                Update chart of documents produced by
                                Archdiocese.

 01/16/2021   GNB     BL        Revise Exhibit 1 to Rule 2004 motion for production     0.20        700.00         $140.00
  Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 21 of 31


Pachulski Stang Ziehl & Jones LLP                                                               Page:     9
Archdiocese of New Orleans OCC                                                                  Invoice 127406
05067 - 00002                                                                                   January 31, 2021


                                                                                        Hours           Rate       Amount
                                of documents.
 01/16/2021   GNB     BL        Review emails from James I. Stang and Linda F.           0.10        700.00          $70.00
                                Cantor regarding proposed revisions to Rule 2004
                                requests.

 01/16/2021   GNB     BL        Consider email from Andrew W. Caine regarding            0.10        700.00          $70.00
                                edits to Rule 2004 motion directed to Archdiocese.

 01/16/2021   GNB     BL        Draft email from Andrew W. Caine to Berkeley             0.10        700.00          $70.00
                                Research Group, LLC regarding Rule 2004 requests
                                directed to Archdiocese.

 01/17/2021   AWC     BL        Review and revise 2004 motion and document               2.70        700.00        $1,890.00
                                request, and emails with BRG and team thereon.

 01/17/2021   CHM     BL        Correspond with G. Brown re document production.         0.10        700.00          $70.00

 01/17/2021   GNB     BL        Draft proposed order to Rule 2004 motion directed        0.10        700.00          $70.00
                                to Archdiocese; Email C. Davin Boldissar regarding
                                same.

 01/17/2021   GNB     BL        Revise Rule 2004 motion directed to Archdiocese.         1.60        700.00        $1,120.00

 01/17/2021   GNB     BL        Review Andrew W. Caine’s edits to Rule 2004              0.10        700.00          $70.00
                                motion directed to Archdiocese.

 01/17/2021   GNB     BL        Draft declaration of Matthew K. Babcock in support       0.40        700.00         $280.00
                                of Rule 2004 motion directed to Archdiocese (.35);
                                Email Matthew K. Babcock regarding same (.05).

 01/18/2021   AWC     BL        Emails with Jones Walker regarding revised               3.80        700.00        $2,660.00
                                protective order and review edits (.30); emails with
                                Locke and team regarding 2004 motion (.40); review
                                and revise motion and declarations and emails with
                                BRG, Locke and team thereon (2.40); weekly
                                Committee call (.70).

 01/18/2021   GNB     BL        Review emails between Andrew W. Caine and C.             0.10        700.00          $70.00
                                Davin Boldissar regarding setting hearing on Rule
                                2004 motion for production of documents from
                                Archdiocese.

 01/18/2021   GNB     BL        Telephone conference with Matthew K. Babcock             0.20        700.00         $140.00
                                regarding edits to his declaration in support of Rule
                                2004 motion directed to Archdiocese and regarding
                                copy of electronic native systems from Archdiocese.

 01/18/2021   GNB     BL        Revise Rule 2004 motion directed at Archdiocese          3.60        700.00        $2,520.00
                                along with conforming edits to motion from
                                declarations in support thereof.

 01/18/2021   GNB     BL        Draft declaration for myself in support of Rule 2004     0.10        700.00          $70.00
  Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 22 of 31


Pachulski Stang Ziehl & Jones LLP                                                               Page:    10
Archdiocese of New Orleans OCC                                                                  Invoice 127406
05067 - 00002                                                                                   January 31, 2021


                                                                                        Hours           Rate       Amount
                                motion directed at Archdiocese.
 01/18/2021   GNB     BL        Telephone conference with Matthew K. Babcock             0.30        700.00         $210.00
                                regarding edits to his declaration in support of Rule
                                2004 motion.

 01/18/2021   GNB     BL        Incorporate James I. Stang edits into Rule 2004          0.10        700.00          $70.00
                                motion directed to Archdiocese.

 01/18/2021   GNB     BL        Prepare email to C. Davin Boldissar regarding Rule       0.10        700.00          $70.00
                                2004 motion open issues, filing, and service.

 01/18/2021   JIS     BL        Review pleadings related to the Rule 2004 exam of        0.30        700.00         $210.00
                                the Archdiocese.

 01/19/2021   AWC     BL        Emails with Locke regarding 2004 motion and other        1.30        700.00         $910.00
                                discovery issues (.70); emails with Jones Walker
                                regarding various documents and revised protective
                                order (.60).

 01/19/2021   CHM     BL        Correspond with G. Brown re document review and          0.40        700.00         $280.00
                                tagging system.

 01/19/2021   GNB     BL        Email with C. Davin Boldissar regarding Rule 2004        0.10        700.00          $70.00
                                motion open issues; Email with Patricia J. Jeffries
                                regarding instructions for coding and indexing
                                insurance policies.

 01/19/2021   GNB     BL        Email with Cia H. Mackle regarding Everlaw               0.10        700.00          $70.00
                                database issues.

 01/19/2021   GNB     BL        Review Protective Order and email Jeffrey Good           0.10        700.00          $70.00
                                and Allison Kingsmill regarding removal of
                                confidentiality designation.

 01/19/2021   GNB     BL        Email with James I. Stang, Andrew W. Caine, and          0.10        700.00          $70.00
                                C. Davin Boldissar regarding real property issues.

 01/20/2021   AWC     BL        Call and emails with Locke, team and client              3.10        700.00        $2,170.00
                                regarding 2004 motion and requests and review
                                revised requests (2.10); draft and revise email to
                                Jones Walker regarding 2004 motion/revised
                                requests (.40); emails with Locke and team
                                regarding various assets issues/approach (.60).

 01/20/2021   CHM     BL        Email Everlaw re document replacement.                   0.10        700.00          $70.00

 01/20/2021   GNB     BL        Revise and edit Exhibit 1 to Rule 2004 motion            0.40        700.00         $280.00
                                directed to Archdiocese.

 01/20/2021   GNB     BL        Email with Andrew W. Caine and C. Davin                  0.20        700.00         $140.00
                                Boldissar regarding timing of filing Rule 2004
                                motion directed to Archdiocese (.1); Telephone
  Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 23 of 31


Pachulski Stang Ziehl & Jones LLP                                                              Page:    11
Archdiocese of New Orleans OCC                                                                 Invoice 127406
05067 - 00002                                                                                  January 31, 2021


                                                                                       Hours           Rate       Amount
                                conference with Andrew W. Caine regarding same
                                and review James I. Stang email regarding same (.1).
 01/20/2021   GNB     BL        Email Ray Strong regarding consultant for Financial     0.10        700.00          $70.00
                                Edge.

 01/20/2021   GNB     BL        Email with Gini L. Downing regarding real property      0.10        700.00          $70.00
                                spreadsheet; Email PSZJ and LockeLord lawyers
                                regarding same.

 01/21/2021   AWC     BL        Calls and emails with Locke, team and BRG               2.30        700.00        $1,610.00
                                regarding discovery issues/2004 motion/hearing
                                (1.60); review revised 2004 motion (.30); review
                                ANO property report and emails thereon (.40).

 01/21/2021   GNB     BL        Email with PSZJ and LockeLord lawyers regarding         0.20        700.00         $140.00
                                Archdiocese’s in-progress list of real property
                                ownership.

 01/21/2021   GNB     BL        Review near-final version of Rule 2004 motion           0.10        700.00          $70.00
                                directed to Archdiocese.

 01/21/2021   GNB     BL        Email with C. Davin Boldissar regarding                 0.10        700.00          $70.00
                                declarations in support of Rule 2004 motion directed
                                to Archdiocese.

 01/21/2021   GNB     BL        Email with Patricia J. Jeffries regarding coding and    0.10        700.00          $70.00
                                indexing of documents in Everlaw.

 01/22/2021   AWC     BL        Calls and emails with Locke and team regarding          1.90        700.00        $1,330.00
                                2004 motion/approach (.80); emails with Jones
                                Walker regarding discovery/2004 motion/hearing
                                (.30); review/revise motion for expedited hearing
                                and 2004 motion package (.80).

 01/25/2021   AWC     BL        Emails with Locke regarding discovery issues (.30);     1.30        700.00         $910.00
                                read and analyze Debtor opposition to expedited
                                hearing on 2004 motion (.60); emails with team
                                regarding 2004 motion opposition/research (.40).

 01/25/2021   GNB     BL        Read Archdiocese’s objection to motion to expedite      0.10        700.00          $70.00
                                Rule 2004 motion.

 01/25/2021   GNB     BL        Prepare response to Archdiocese’s contention            0.40        700.00         $280.00
                                regarding 38,000 pages of document production.

 01/26/2021   AWC     BL        Emails with Jones Walker regarding discovery (.40);     0.80        700.00         $560.00
                                emails with team regarding various discovery
                                issues/approach (.40).

 01/29/2021   GNB     BL        Email Cia H. Mackle regarding additions to Everlaw      0.10        700.00          $70.00
                                tagging.
  Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 24 of 31


Pachulski Stang Ziehl & Jones LLP                                                              Page:    12
Archdiocese of New Orleans OCC                                                                 Invoice 127406
05067 - 00002                                                                                  January 31, 2021


                                                                                      Hours            Rate        Amount

 01/30/2021   CHM     BL        Update Everlaw database.                               0.10         700.00           $70.00

                                                                                       67.70                      $47,390.00

  Case Administration [B110]
 01/11/2021   NPL     CA        Attention to dates and deadlines associated with       0.30         460.00          $138.00
                                recently filed pleadings and docket entries.

 01/11/2021   NPL     CA        Update critical date memorandum.                       0.20         460.00           $92.00

 01/12/2021   NPL     CA        Attention to dates and deadlines regarding critical    0.10         460.00           $46.00
                                date memorandum.

 01/19/2021   NPL     CA        Review debtor docket entries.                          0.20         460.00           $92.00

 01/20/2021   NPL     CA        Review debtor docket for pleadings, dates and          0.30         460.00          $138.00
                                deadlines.

 01/27/2021   NPL     CA        Review debtor docket regarding outstanding dates       0.60         460.00          $276.00
                                and deadlines.

 01/27/2021   NPL     CA        Update critical date memorandum.                       0.50         460.00          $230.00

                                                                                        2.20                       $1,012.00

  Claims Admin/Objections[B310]
 01/04/2021   GNB     CO        Review information concerning additional               0.70         700.00          $490.00
                                perpetrators named as credibly accused by
                                Vincentians (.6); Email Jessica Jenkins at Rust
                                Consulting regarding revisions to
                                nolachurchcommittee.com in accordance with same
                                (.1).

 01/11/2021   BDD     CO        Review Rockville Motion/Exhibits re bar date           1.10         460.00          $506.00
                                motion and analyze cited sex abuse cases vs. master
                                sexual abuse bar date chart and emails J. Stang, L.
                                Cantor and N. Lockwood re same

 01/11/2021   NPL     CO        Email communications with B. Dassa regarding           0.10         460.00           $46.00
                                updated claims bar spreadsheet.

 01/11/2021   NPL     CO        Update claims bar spreadsheet for the Archdiocese      0.60         460.00          $276.00
                                of New Orleans.

 01/12/2021   BDD     CO        Further analysis of bar date comparisons and email     0.50         460.00          $230.00
                                J. Stang re same

 01/28/2021   NPL     CO        Review and reply to email from G. Brown regarding      0.10         460.00           $46.00
                                updated bar date spreadsheet.
  Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 25 of 31


Pachulski Stang Ziehl & Jones LLP                                                              Page:    13
Archdiocese of New Orleans OCC                                                                 Invoice 127406
05067 - 00002                                                                                  January 31, 2021


                                                                                        3.10                      $1,594.00

  Compensation Prof. [B160]
 01/04/2021   JMF     CP        Review PSZJ October fee statement.                      0.30        700.00         $210.00

 01/20/2021   JMF     CP        Review and edit November Bill.                          0.80        700.00         $560.00

 01/20/2021   BDD     CP        Emails L. Cantor and J. Fried re PSZJ Oct and Nov       0.10        460.00          $46.00
                                monthly fee statements

 01/20/2021   BDD     CP        Prepare PSZJ Oct. monthly fee application and           1.10        460.00         $506.00
                                email L. Cantor re same

 01/21/2021   JMF     CP        Review and finalize October bill.                       0.40        700.00         $280.00

 01/21/2021   BDD     CP        Email J. Fried re PSZJ November monthly fee             0.10        460.00          $46.00
                                statement

 01/21/2021   BDD     CP        Revisions to PSZJ October monthly fee statement         0.30        460.00         $138.00
                                and emails L. Cantor and R. Rothman re same

 01/21/2021   BDD     CP        Email L. Cantor re PSZJ monthly fee statements          0.10        460.00          $46.00
                                going forward

 01/22/2021   JMF     CP        Review and edit December PSZJ billing statement.        1.10        700.00         $770.00

 01/24/2021   JMF     CP        Review and edit December PSZJ Statement.                1.60        700.00        $1,120.00

 01/25/2021   JMF     CP        Review December and November PSZJ bills.                1.40        700.00         $980.00

 01/25/2021   BDD     CP        Review PSZJ November invoice and email L.               0.20        460.00          $92.00
                                Cantor and J. Fried re same

 01/25/2021   BDD     CP        Email accounting re PSZJ Nov monthly fee                0.10        460.00          $46.00
                                statement

 01/25/2021   BDD     CP        Email J. Fried re PSZJ October monthly fee              0.10        460.00          $46.00
                                statement

 01/26/2021   BDD     CP        Preparation of November and December monthly            1.40        460.00         $644.00
                                fee applications and emails L. Cantor and J. Fried re
                                same

 01/26/2021   BDD     CP        Email L. Cantor re Dec. invoice and fee statement       0.10        460.00          $46.00

 01/26/2021   BDD     CP        Email L. Cantor re transmission of PSZJ LEDES           0.10        460.00          $46.00
                                invoices to US Trustee

 01/26/2021   BDD     CP        Email C. Curts re PSZJ November and December            0.10        460.00          $46.00
                                monthly fee statements

 01/27/2021   BDD     CP        Revisions to PSZJ Oct., Nov & Dec monthly fee           0.40        460.00         $184.00
                                statements and emails N. Brown re same
  Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 26 of 31


Pachulski Stang Ziehl & Jones LLP                                                                Page:    14
Archdiocese of New Orleans OCC                                                                   Invoice 127406
05067 - 00002                                                                                    January 31, 2021


                                                                                        Hours            Rate       Amount

 01/27/2021   BDD     CP        Email notice parties re PSZJ Oct-Dec monthly fee         0.10         460.00          $46.00
                                statements

 01/27/2021   BDD     CP        Email A. George re LEDES files for PSZJ (Oct -           0.10         460.00          $46.00
                                Dec 2020)

 01/27/2021   BDD     CP        Email L. Ashley re PSZJ LEDES files                      0.10         460.00          $46.00

                                                                                         10.10                      $5,990.00

  Comp. of Prof./Others
 01/08/2021   BDD     CPO       Email L. Cantor re Kinsella notice re December fee       0.10         460.00          $46.00
                                statement

 01/11/2021   BDD     CPO       Emails L. Cantor re Kinsella monthly fee                 0.10         460.00          $46.00
                                applications (Nov/Dec)

 01/12/2021   BDD     CPO       Revisions to Kinsella Nov. monthly fee statement         0.20         460.00          $92.00
                                and email L. Cantor re same

 01/12/2021   BDD     CPO       Prepare Kinsella December monthly fee statement          0.60         460.00         $276.00
                                and email L. Cantor re same

 01/15/2021   BDD     CPO       Revisions to Kineslla monthly fee statements and         0.30         460.00         $138.00
                                email L. Cantor re same

 01/18/2021   BDD     CPO       Email L. Cantor re BRG monthly fee statements            0.10         460.00          $46.00

 01/19/2021   BDD     CPO       Prepare template monthly fee statement for BRG           0.50         460.00         $230.00
                                and email P. Shields re same

 01/21/2021   BDD     CPO       Prepare letter to notice parties re Kinsella November    0.40         460.00         $184.00
                                and December 2020 monthly fee statements and
                                emails L. Cantor, N. Brown and notice parties re
                                same

 01/21/2021   BDD     CPO       Email A. George re Kinsella November and                 0.10         460.00          $46.00
                                December fee statements

 01/22/2021   BDD     CPO       Email to/call with P.Shields re BRG monthly fee          0.10         460.00          $46.00
                                statements

 01/25/2021   BDD     CPO       Email L. Ashley re Kinsella monthly fee statements       0.10         460.00          $46.00

 01/25/2021   BDD     CPO       Email C. Curts re LEDES formatting of BRG                0.10         460.00          $46.00
                                invoices

 01/26/2021   BDD     CPO       Review BRG invoices (June - Oct 2020) and confer         0.70         460.00         $322.00
                                with P. Shields assistant re same (.60); emails P.
                                Shields and M. Babcock re same (.10)

 01/26/2021   BDD     CPO       Email M. Babcock re entirety of fees/expenses (June      0.10         460.00          $46.00
  Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 27 of 31


Pachulski Stang Ziehl & Jones LLP                                                            Page:    15
Archdiocese of New Orleans OCC                                                               Invoice 127406
05067 - 00002                                                                                January 31, 2021


                                                                                    Hours            Rate       Amount
                                - Oct 2020)
 01/26/2021   BDD     CPO       Email A. Lohr re BRG monthly fee statement           0.10         460.00          $46.00

                                                                                      3.60                      $1,656.00

  General Creditors Comm. [B150]
 01/04/2021   AWC     GC        Weekly Committee call                                1.10         700.00         $770.00

 01/04/2021   JIS     GC        Review agenda for committee meeting and attached     0.10         700.00          $70.00
                                scheduling.

 01/04/2021   JIS     GC        Attend committee meeting regarding filed claims,     1.10         700.00         $770.00
                                property valuation, mediation candidates.

 01/05/2021   JIS     GC        Call with State Court Counsel regarding TMI          1.40         700.00         $980.00
                                remaining matters, Committee website and
                                short/long term case issues.

 01/11/2021   AWC     GC        Review notes to prepare for and weekly Committee     1.30         700.00         $910.00
                                call

 01/11/2021   JIS     GC        Attend committee meeting regarding discovery,        1.30         700.00         $910.00
                                asset valuation, stay relief motion.

 01/12/2021   AWC     GC        Weekly counsel call                                  1.10         700.00         $770.00

 01/18/2021   JIS     GC        Attend committee meeting.                            0.80         700.00         $560.00

 01/19/2021   AWC     GC        Weekly counsel call                                  1.20         700.00         $840.00

 01/25/2021   AWC     GC        Weekly Committee call                                0.80         700.00         $560.00

 01/25/2021   JIS     GC        Prepare for Committee meeting including review of    0.20         700.00         $140.00
                                agenda and Debtor's response to the motion for
                                expedited hearing.

 01/25/2021   JIS     GC        Attend committee call re discovery, pending          0.80         700.00         $560.00
                                motions, stay relief hearing.

 01/26/2021   AWC     GC        Weekly counsel call                                  0.90         700.00         $630.00

                                                                                     12.10                      $8,470.00

  Insurance Coverage
 01/05/2021   IAWN IC           Review insurance coverage chart from Andrew W        0.50         700.00         $350.00
                                Caine

 01/08/2021   AWC     IC        Review insurance policy production and first         2.80         700.00        $1,960.00
                                production on request (2.40); emails with BRG and
                                team regarding document issues/approach (.40).
  Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 28 of 31


Pachulski Stang Ziehl & Jones LLP                                                                Page:    16
Archdiocese of New Orleans OCC                                                                   Invoice 127406
05067 - 00002                                                                                    January 31, 2021


                                                                                        Hours            Rate       Amount

 01/18/2021   JIS     IC        Review emails regarding insurance productions.           0.10         700.00          $70.00

 01/20/2021   IAWN IC           Review James I Stang email trail re insurance, .1;       1.00         700.00         $700.00
                                review coverage chart, .5, exchange emails with
                                Andrew W Caine re insurance involvement, .1,
                                download policies, .3

 01/21/2021   PJJ     IC        Insurance document review.                               2.00         460.00         $920.00

 01/25/2021   IAWN IC           Exchange emails and telephone call with Boldassar        0.30         700.00         $210.00
                                re insurance

 01/25/2021   IAWN IC           Review coverage chart in. preparation for call with      0.40         700.00         $280.00
                                Boldasser

 01/29/2021   IAWN IC           Telephone conference with Boldissar re expect or         0.20         700.00         $140.00
                                intended defense,.1; telephone conference with
                                Boldissar re policies, .1

                                                                                          7.30                      $4,630.00

  Ret. of Prof./Other
 01/18/2021   GNB     RPO       Telephone conference with Matthew K. Babcock             0.10         700.00          $70.00
                                regarding consultant to assist with retrieval of
                                electronically stored financial information from
                                Archdiocese.

 01/18/2021   GNB     RPO       Email Ray Strong at BRG regarding retention of           0.10         700.00          $70.00
                                consultant to assist with retrieval of electronically
                                stored financial information from Archdiocese.

 01/21/2021   GNB     RPO       Email with D. Ray Strong regarding potential             0.20         700.00         $140.00
                                retention of Zobrio as consultants to BRG.

 01/21/2021   GNB     RPO       Email PSZJ and LockeLord lawyers regarding               0.10         700.00          $70.00
                                retention of consultants to BRG; Email with James I.
                                Stang regarding same; Email with Andrew W. Caine
                                regarding same.

 01/22/2021   GNB     RPO       Telephone conference with D. Ray Strong, John            0.50         700.00         $350.00
                                Varadian, and Matthew Matthew Kreutzer regarding
                                potential retention of Zobrio as computer consultants
                                to BRG (.4); Preparation for same (.1).

 01/22/2021   GNB     RPO       Email with Linda F. Cantor and Joshua M. Fried           0.10         700.00          $70.00
                                regarding fee application information for Zobrio.

 01/22/2021   GNB     RPO       Telephone conference with D. Ray Strong after            0.10         700.00          $70.00
                                conversation with Zobrio.

 01/22/2021   GNB     RPO       Email John Varadian and Matthew Kruetzer at              0.10         700.00          $70.00
  Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 29 of 31


Pachulski Stang Ziehl & Jones LLP                                                              Page:    17
Archdiocese of New Orleans OCC                                                                 Invoice 127406
05067 - 00002                                                                                  January 31, 2021


                                                                                      Hours            Rate       Amount
                                Zobrio with follow-up from phone call.
 01/25/2021   GNB     RPO       Review D. Ray Strong email regarding Zobrio            0.10         700.00          $70.00
                                contract.

 01/28/2021   GNB     RPO       Email Ilan D. Scharf and Matthew K. Babcock            0.20         700.00         $140.00
                                regarding retention of Zobrio as computer
                                consultants to BRG (.1); Email Andrew W. Caine
                                regarding same (.05); Email D. Ray Strong
                                regarding Zobrio (.05).

 01/29/2021   GNB     RPO       Email with Matthew Kruetzer at Zobrio regarding        0.10         700.00          $70.00
                                retention; Review email from John Varadian at
                                Zobrio regarding same.

 01/31/2021   GNB     RPO       Email James I. Stang, Linda F. Cantor, Andrew W.       0.20         700.00         $140.00
                                Caine, and C. Davin Boldissar regarding Zobrio
                                (.15); Email with James I. Stang regarding same
                                (.05).

                                                                                        1.90                      $1,330.00

  Stay Litigation [B140]
 01/06/2021   JIS     SL        Call with R. Trahant regarding status conference       0.50         700.00         $350.00
                                with North and impact of same on motion regarding
                                stay violation.

 01/07/2021   JIS     SL        Review transcript of status conference before North    0.20         700.00         $140.00
                                regarding stay violation motion and unsealing
                                motion.

 01/11/2021   JIS     SL        Review motion re stay violation.                       0.50         700.00         $350.00

 01/11/2021   NPL     SL        Review motion for relief from stay filed by the        0.10         460.00          $46.00
                                Debtors.

                                                                                        1.30                       $886.00

  TOTAL SERVICES FOR THIS MATTER:                                                                             $75,933.50
  Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 30 of 31


Pachulski Stang Ziehl & Jones LLP                                                    Page:    18
Archdiocese of New Orleans OCC                                                       Invoice 127406
05067 - 00002                                                                        January 31, 2021



 Expenses
 01/16/2020   FF        Filing Fee [E112] CA State Bar, AWC                               1.00
 12/02/2020   CC        Conference Call [E105] AT&T Conference Call, LFC                  3.08
 12/10/2020   CC        Conference Call [E105] AT&T Conference Call, LFC                  2.92
 12/11/2020   CC        Conference Call [E105] AT&T Conference Call, LFC                  0.29
 12/11/2020   CC        Conference Call [E105] AT&T Conference Call, LFC                  2.55
 12/16/2020   AS        Attorney Service [E107] Specialized Legal Services, Inv.        112.00
                        P184059, KHB
 12/16/2020   CC        Conference Call [E105] AT&T Conference Call, KHB                 29.07
 12/21/2020   CC        Conference Call [E105] AT&T Conference Call, LFC                  3.78
 01/06/2021   BB        05067.00002 Bloomberg Charges for 01-06-21                      660.00
 01/15/2021   PO        Postage Charges                                                   4.20
 01/16/2021   FF        Filing Fee [E112] CA State Bar, AWC                              40.00
 01/21/2021   RE2       SCAN/COPY ( 9 @0.10 PER PG)                                       0.90
 01/21/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                       0.10
 01/21/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                       0.10
 01/21/2021   RE2       SCAN/COPY ( 9 @0.10 PER PG)                                       0.90
 01/21/2021   RE2       SCAN/COPY ( 9 @0.10 PER PG)                                       0.90
 01/21/2021   RE2       SCAN/COPY ( 9 @0.10 PER PG)                                       0.90
 01/27/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                       0.10
 01/27/2021   RE2       SCAN/COPY ( 98 @0.10 PER PG)                                      9.80
 01/31/2021   OS        Everlaw, Inv. 35066, Database for month of January              500.00
 01/31/2021   PAC       Pacer - Court Research                                           26.30

   Total Expenses for this Matter                                                  $1,398.89
  Case 20-10846 Doc 842-4 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit D Page 31 of 31


Pachulski Stang Ziehl & Jones LLP                                                         Page:    19
Archdiocese of New Orleans OCC                                                            Invoice 127406
05067 - 00002                                                                             January 31, 2021


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        01/31/2021

Total Fees                                                                                             $75,933.50

Total Expenses                                                                                           1,398.89

Total Due on Current Invoice                                                                           $77,332.39

  Outstanding Balance from prior invoices as of        01/31/2021          (May not include recent payments)

A/R Bill Number          Invoice Date                Fees Billed        Expenses Billed              Balance Due
 126564                  10/31/2020                 $70,277.50            $1,830.89                    $14,055.50

 126902                  11/30/2020                $135,207.50            $1,810.71                    $27,041.50

 126935                  12/31/2020                $132,105.00            $7,674.83                    $26,421.00

             Total Amount Due on Current and Prior Invoices:                                          $144,850.39
